Citation Nr: 1528237	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  10-02 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for arthritis of the cervical spine.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to an initial rating higher than 10 percent for dysesthesia of the face and scalp associated with occipital neuralgia.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1947 to March 1974.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and October 2010 rating decisions of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  The September 2008 rating decision denied service connection for arthritis, occipital neuralgia, vertigo, and kidney stone.  The October 2010 rating decision awarded service connection for dysesthesia of face and scalp associated with occipital neuralgia and assigned a 10 percent rating, effective April 25, 2007.

The Veteran had previously requested a hearing; however, in an April 2015 statement, he withdrew this request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection Claims

VA must consider four factors in determining whether the duty to assist requires a medical examination or medical opinion be sought with respect to a veteran's claim for benefits.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The record contains diagnoses of vertigo and arthritis of the cervical spine.  The Veteran has related these conditions to his in-service ear and shoulder complaints, respectively.  His service treatment records do show left ear complaints, including otitis media in August 1950 and September 1956, leading to an August 1969 myringoplasty.  Likewise, they show left shoulder complaints in September 1966, right shoulder complaints in September 1968, and possible left shoulder bursitis in July 1972.  The Board finds this sufficient to trigger VA's duty to provide examinations for these claims.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Initial Rating Claim

The Veteran is currently rated 10 percent for dysesthesia of the face and scalp associated with occipital neuralgia under hyphenated Diagnostic Code 8499-8407 analogous to moderate neuralgia of the seventh cranial nerve.  See 38 C.F.R. § 4.124a.  Ratings for this nerve are dependent upon relative innervation of facial muscles.  The May 2010 examination provided a positive medical nexus opinion for this disability.  This examination, however, did not address the extent of any innervation of facial muscles and therefore is not sufficient for rating purposes.  Additionally, the Veteran has since reported that this disability, in conjunction with his vertigo, severely limits his abilities, including his ability to continue his daily walking routine.  A new examination is necessary to address the Veteran's current complaints in light of the relevant diagnostic code.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA evaluation to determine the nature and etiology of any current vertigo found to be present.  The claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.

Specifically, the VA examiner should provide opinions addressing the following questions:

a.  Does the Veteran currently have vertigo or any other condition related to his symptoms of dizziness?

b.  Is it at least as likely as not (50 percent probability or more) that such disability had its onset in service or is otherwise the result of a disease or injury in service, to include otitis media?

c. Is it at least as likely as not (50 percent probability or more) that such disability is causally related to his hearing loss?

The electronic claims folder, including this remand, must be sent to the examiner for review.

The examiner must provide a rationale for any opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

2.  Schedule the Veteran for a VA evaluation to determine the nature and etiology of any current cervical spine disability, to include arthritis, found to be present.  The claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.

Specifically, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's cervical spine disability had its onset in service or is otherwise the result of a disease or injury in service.  In providing this opinion, the examiner is asked to specifically address the Veteran's contentions that his in-service shoulder complaints were in fact early symptoms of a cervical spine disability.

The electronic claims folder, including this remand, must be sent to the examiner for review.

The examiner must provide a rationale for any opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

3.  Schedule the Veteran for a neurologic examination to address the current severity of his occipital neuralgia.  The electronic claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted. 

In reporting the current severity of the Veteran's occipital neuralgia, the examiner should consider the Veteran's subjective symptoms, including his report of decreased ability to go on walks.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

4.  Thereafter readjudicate the claims in light of any additional evidence obtained.  If any of the benefits sought are not granted, issue a supplemental statement of the case and give the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

